NOT FOR PUBLICATION                         FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

LUIS BLAS-MACHA,                                No.    15-73460

                Petitioner,                     Agency No. A078-331-221

 v.
                                                MEMORANDUM*
ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Luis Blas-Macha, a native and citizen of Peru, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s (“IJ”) decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review de novo questions of

law. Bhattarai v. Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We deny in part

and dismiss in part the petition for review.

      In his opening brief, Blas-Macha does not raise any challenge to the

agency’s bases for denying asylum, withholding of removal, and relief under the

CAT. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues

not specifically raised and argued in a party’s opening brief are waived). Thus, we

deny the petition for review as to Blas-Macha’s asylum, withholding of removal,

and CAT claims.

      We lack jurisdiction to consider any challenge to the BIA’s May 13, 2016,

order denying Blas-Macha’s motion to reopen removal proceedings based on

ineffective assistance of counsel because Blas-Macha did not file a petition for

review as to that order. See 8 U.S.C. § 1252(b)(1); Martinez-Serrano, 94 F.3d at

1258 (time limit for filing a petition for review is “mandatory and jurisdictional”).

      Blas-Macha’s motion to supplement the record on appeal (Docket Entry No.

11) is denied. See Fisher v. INS, 79 F.3d 955, 963-64 (9th Cir. 1996) (en banc)

(the court’s review is limited to the administrative record).

      As to Blas-Macha’s July 19, 2018, Rule 28(j) letter (Docket Entry No. 25),

we deny the request to terminate because Blas-Macha’s contention that the IJ

lacked jurisdiction over his proceedings is foreclosed by


                                          2                                    15-73460
Aguilar Fermin v. Barr, 958 F.3d 887, 895 (9th Cir. 2020) (“the lack of time, date,

and place in the NTA sent to [petitioner] did not deprive the immigration court of

jurisdiction over her case”).

      As to Blas-Macha’s August 13, 2019, Rule 28(j) letter (Docket Entry No.

30), we decline to terminate or remand for Blas-Macha to apply for cancellation of

removal. See Karingithi v. Whitaker, 913 F.3d 1158, 1162 (9th Cir. 2019).

      As stated in the court’s January 28, 2016 order, the temporary stay of

removal remains in place until issuance of the mandate.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                     15-73460